           Case 1:18-cv-05512-TWT Document 1 Filed 12/04/18 Page 1 of 13


                                                                          FILED IN CLERK'S OFFICE
                                                                                USOC. Mt1l1ta

                                                                              DEC 04 l018
                      UNITED STATES DISTRICT COURT                        )AM~N~ H,~N, Clerk
                      NORTHERN DISTRICT OF GEORGIA                        'B~-{V Deputy Clerk
                            ATLANTA DIVISION                                  ;/

APRYLL GROVER,

               Plaintiff,                                           1 8_- _
                                                  · 'I A Ct'IOn t~o._
                                                C IV.                     eVe
                                                                            __5_
                                                                               5 _1        Z
v.                                              JURY TRIAL DEMANDED

CLEAN CITY, LTD. D/B/A PEACHES
OF ATLANTA, and CORNELIUS L.
STEPHENS, Individually,

               Defendants.



                COMPLAINT AND DEMAND FOR JURY TRIAL




      1.       SUMMARY

      I, This case concerns the widespread abuse of the Fair Labor Standards Act

("FLSA"), engaged in at Peaches of Atlanta, an adult entertainment club located at

779 Ralph David Abernathy Blvd., Atlanta, GA 30310 ("principal work site"), The

entities and employers implicated in this lawsuit are Clean City D/BIA Peaches of

Atlanta and the owner, Cornelius L. Stephens ("Defendants").



      Grover v. Clean City, LTD. D/B/A Peaches ofAtlanta, and Cornelius L. Stephens
                            Complaint and Demand for Jury Trial
                                            1
        Case 1:18-cv-05512-TWT Document 1 Filed 12/04/18 Page 2 of 13




      2. Defendants required and/or permitted Plaintiff~ Apryll Grover        ("Plaintiff~)


to work as a bartender at their adult entertainment club every week over the last three

(3) years but failed to compensate her at the applicable minimum wage rate for

tipped employees. In fact, Defendants refused to compensate Plaintiff at all for any

hours she worked and forced Plaintiff to surrender wages she rightfully earned.

      3. Defendants have a longstanding reputation ofmisclassifying employees as

independent contractors.

      4. Defendants repeated practice of siphoning away Plaintiffs tips for

Improper reasons and thereby causing Plaintiffs compensation to fall below

minimum wage is in direct violation 29 U.S.C. §§ 203, 206.

      5. Plaintiff brings this action to recover the unpaid wages owed to her during

the three-year period before this Complaint was filed up to the present.

                         II. JURISDICTIONAL ALLEGATIONS

      6. This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

      7. The Northern District of Georgia is the proper venue as a substantial portion

of the events in question occurred in this District at the Defendants ~ principal work

site, where Plaintiff worked over the last three (3) years.


       Grover v. Clean City, LTD. D/B/A Peaches ofAtlanta, and Cornelius L. Stephens
                             Complaint and Demand for Jury Trial
                                             2
        Case 1:18-cv-05512-TWT Document 1 Filed 12/04/18 Page 3 of 13




      8. Plaintiff, Apryll Grover     IS   an individual residing    In   DeKalb County,

Georgia.

      9. Defendant Clean City, LTD. DIBI A Peaches of Atlanta is a domestic

corporation doing business in Georgia for monetary profit. The Defendant may be

served through its Registered Agent, Debbie Snelling, at 3014 Eagle Watch Dr.

Woodstock, GA 30189.

      10. The Court has jurisdiction over the Defendant, Cornelius L. Stephens

because he is a resident ofDeKalb County, Georgia and may be served with process

at his personal residence located at 2646 Miriam Lane, Decatur, GA 30034.

                         III. BRIEF STATEMENT OF FACTS

      11. Defendants own and operate the adult entertainment club, "Peaches of

Atlanta," located at 779 Ralph David Abernathy Blvd., Atlanta, GA 30310.

      12. Defendants employ bartenders at Peaches of Atlanta.

      13. Defendants have owned and operated Peaches of Atlanta for many years

and are familiar with the fact that bartenders are classified as employees within the

meaning ofFLSA.

      14. Apryll Grover islwas a bartender at Peaches of Atlanta and was hired by

Defendants in May of 20 16.


      Grover v. Clean City. LTD. D/B/A Peaches (~tAtlanta. and Cornelius L. Stephens
                            Complaint and Demand for Jury Trial
                                            3
           Case 1:18-cv-05512-TWT Document 1 Filed 12/04/18 Page 4 of 13




       15. Plaintiff worked every weekend for the Defendants at Peaches of Atlanta

and has personal knowledge of the pay violations Defendants committed pursuant

to the FLSA.

       16. The bartenders are considered tipped employees, within the meaning of

29 U.S.C. § 203(m) and are compensated exclusively through tips from Defendants'

patrons.

       17. Defendants did not pay Plaintiff the minimum wage for any hours she

worked at Peaches of Atlanta since May of2016.

       18. In fact, Defendants forced Plaintiff to SIgn her paychecks over to

Defendants' or risk losing her tips.

       19. Defendants scheduled mandatory meetings, required by Plaintiff to attend,

that were closed to the public. Defendants did not compensate Plaintiff for those

work-related meetings.

      20. Defendants also charged Plaintiff monetary fines for drawer shortages of

all bartenders, missed or late appearances at work-related meetings, not following

club rules, leaving early or arriving late, etc.

      21. Defendants required Plaintiff to share her tips with management, who do

not customarily receive tips, within the meaning of the FLSA.


       Grover v. Clean City, LTD. D/B/A Peaches ofAtlanta. and Cornelius L. Stephens
                             Complaint and Demand for Jury Trial
                                             4
        Case 1:18-cv-05512-TWT Document 1 Filed 12/04/18 Page 5 of 13




      22. Defendants established a longstanding policy ofmisclassifying bartenders

as independent contractors to avoid their obligation to pay Plaintiff in accordance

with the FLSA.

      23. Defendants conduct with respect to such classification was willful and not

based on good faith and reasonable belief that their policy was in compliance with

the FLSA.

                         IV. COVERAGE UNDER THE FLSA
                          EMPLOYMENT RELATIONSHIP

      24. "To be 'employed' includes when an employer 'suffer[s] or permit[s] the

[employee] to work.'" Id. at 942 (citing 29 U.S.C. § 203 (g)). "To determine if an

individual is an employee, 'we look at the economic reality of all the circumstances'

surrounding the activity." Id. (citing Brouwer, 139 F.3d at 819). "We refer to this

test as the 'economic reality' test." Id. (citing Villarrealv. Woodham, 113 F.3d 202,

205 (11th Cir. 1997)). "The touchstone of the economic reality test is the alleged

employee's economic dependence on the employer." Id.

      25. In this case, Defendants had the absolute power to employ and terminate

the employment of the Plaintiff.




      Grover v. Clean City, LTD. D/B/A Peaches 0.[Atlanta, and Cornelius L. Stephens
                            Complaint and Demand for Jury Trial
                                            5
        Case 1:18-cv-05512-TWT Document 1 Filed 12/04/18 Page 6 of 13




      26. Defendants set Plaintiff s schedule each week based on availability and

needs of the Defendants. In tact, Plaintiff had to communicate via text with

Defendant to obtain the days she could work each week.

      27. During her scheduled shifts, Defendants required Plaintiff to wear certain

clothing, constituting a uniform.

      28. Defendants determined the rate and method of payment of all bartenders

employed at the club, including Plaintiff.

      29. Bartenders are an integral part of Peaches of Atlanta as they serve alcohol,

which is a substantial part of the club's revenue.

      30. Plaintiff worked in designated areas, behind the bar, servicing Peaches of

Atlanta customers.

      31. Defendants maintained some records relating to days and hours Plaintiff

worked at the club and tracked the times she arrived and left the club during her

scheduled shifts.

      32. At all material times, Defendants have been employers within the meaning

of3(d) of the FLSA. 29 U.S.C. § 203(d).

      33. Employer as defined by FLSA includes, "any person acting directly or

indirectly in the interest of an employer in relation to any employee." 29 U.S.C. §


       Grover v. Clean City, LTD. D/B/A Peaches ofAlfanta, and Cornelius L Stephens
                             Complaint and Demand for Jury 'rrial
                                             6
        Case 1:18-cv-05512-TWT Document 1 Filed 12/04/18 Page 7 of 13




203(d). This definition includes corporate officers, paliicipating shareholders,

supervisors, managers, or other employees where that individual exercises some

supervisory authority over employees and is responsible in whole or in part for the

alleged violation. See id.; Reich v. Circle C. Investments, Inc., 998 F.2d 324, 329

(5th Cir. 1993); Donovan v. Grim Hotel Co., 747 F.2d 966,971-72 (5th Cir. 1984).

      34. Defendant, Cornelius L. Stephens, is the President and Manager of

Peaches of Atlanta.

      35. Defendant, Cornelius L. Stephens, is actively involved in the day-to-day

business operations as Peaches of Atlanta.

      36. Defendant, Cornelius L. Stephens, has responsibility and control over the

supervision of the bartenders at Peaches of Atlanta.

      37. Defendant, Cornelius L. Stephens, has the authority to hire and fire all

employees, to direct and supervise the work of said employees, to act as a signatory

on the business checking accounts, including supervision and accounting of payroll,

and to make decisions regarding pay structure of his employees.

      38. Defendant, Cornelius L. Stephens, is responsible for determining whether

Peaches of Atlanta is in compliance with FLSA.




      Grover v. Clean City, LTD. D/B/A Peaches ofAtlanta, and Cornelius L. Stephens
                            Complaint and Demand for Jury Trial
                                            7
          Case 1:18-cv-05512-TWT Document 1 Filed 12/04/18 Page 8 of 13




      39. Therefore, Defendant, Cornelius L. Stephens, is the employer of the

Plaintiff within the meaning of 3(d) of the FLSA and is jointly and severally liable

for all damages.

             V. DEFENDANT ENGAGES IN INTERSTATE COMMERCE

      40. At all material times, Defendants have, and their employees have engaged

in interstate commerce within the meaning of the FLSA.

      41. Defendants advertise on the internet, process credit cards from out of state

customers and sell merchandise across state lines.

      42. Defendants have and continue to have an annual gross business volume in

excess of the statutory requirement of five hundred thousand dollars ($500,000).

      43. Defendant's employees, and in particular the bartenders employed at the

club, have sold alcoholic beverages and a variety of foods-that have been moved

or were produced in interstate commerce-to Defendants' customers.

                          VI. COUNT ONE: WAGE VIOLATIONS

      44. Plaintiff incorporates all allegations contained in the foregoing paragraphs

1 -43.




         Grover v. Clean City, LTD. D/B/A Peaches ofAtlanta, and Cornelius 1. Stephens
                               Complaint and Demand for Jury Trial
                                               8
          Case 1:18-cv-05512-TWT Document 1 Filed 12/04/18 Page 9 of 13




      45. Defendant refused to pay Plaintiff the required minimum wage rate

pursuant to the FLSA. 29 U.S.C. § 206. In fact, Defendant refused to compensate

Plaintiff for any hours she worked and forced Plaintiff to sign over her paychecks.

      46. Defendant is not entitled to any of the exemptions set forth in the FLSA,

preventing payment of the minimum wage rate to all employees for the hours they

worked.

                 VII. COUNT TWO: DEFENDANT FAILED TO KEEP
                             ADEQUATE RECORDS

      47. Plaintiff incorporates all allegations contained in the foregoing paragraphs

1-46.

      48.    Defendants failed to maintain adequate payroll and time records in

violation of section 211(c) of the FLSA. See 29 U.S.C. § 211(c). In fact, when

requested by the Plaintiff, Defendant refused to provide and/or could not provide

any account of such records to Plaintiff.

      49. Per section 211(c) of the FLSA, Defendants are required to keep adequate

records of Plaintiff s work hours and payroll for three (3) years, as it pertains to the

following:

              a. The hours Plaintiff worked each day and the total for each week.



        Grover v. Clean City, LTD. D/B/A Peaches ofAtlanta, and Cornelius L. Stephens
                              Complaint and Demand for Jury Trial
                                              9
       Case 1:18-cv-05512-TWT Document 1 Filed 12/04/18 Page 10 of 13




            b. The time Plaintiff's shift began and ended each work day.

            c. The basis of pay, demonstrating the amount paid per hour, per day or
            per week.

            d. The total daily or weekly straight time earnings or wages due and/or
            paid for hours worked during the workday and workweek.

            e. The amount and nature of each payment that is excluded from the
            "regular rate," pursuant to section 7(e) of the FLSA.

            f. The total additions or deductions from wages paid to employees
            during each pay period, including any applicable purchase orders or
            wage assignments.

            g. The dates, amounts, and nature of the items added to or deducted
            from wages paid.

            h. The date of payment and the pay period covered by each payment.

      29 C.F.R. 516.2, 516.5.

      50. At all material times, Defendants have failed to keep accurate and/or

adequate records of the foregoing, as is required under federal law. However,

Plaintiff can meet her burden under the FLSA, by proving with sufficient evidence

that she in fact did work for which she was improperly or not compensated at all by

the Defendants "as a matter of a just and reasonable inference." See, e.g., Anderson

v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946).




      Grover v. Clean City, LTD. D/B/A Peaches afAtlanta, and Cornelius L. Stephens
                            Complaint and Demand for Jury Trial
                                            10
       Case 1:18-cv-05512-TWT Document 1 Filed 12/04/18 Page 11 of 13




                                       VIII. DAMAGES

      51. Plaintiff is entitled to recover any compensation owed to her for hours she

worked but was not paid under the federally mandated minimum wage rate.

      52. Additionally, Plaintiff is entitled to recover any funds that were

misappropriated by Defendants, inc1 uding monies charged as fees and penalties, tips

and wages that were taken by Defendants, as such amounts rendered Plaintiff's pay

below the applicable minimum wage rate in accordance with the FLSA.

      53. Per 29 U.S.C. § 216(b), Plaintiff is entitled to liquidated damages in an

amount equal to all unpaid wages and fees.

      54. Per 29 U.S.C. § 216(b) Plaintiff is also entitled to recover her attorney's

fees and costs as required under the FLSA.

                                     IX. JURY DEMAND

      55. Plaintiff demands a trial by jury.

                                          X.PRAYER

      56. WHEREFORE, based on the foregoing, Plaintiff respectfully requests that

judgment be entered in favor of the Plaintiff for the following:

      a. All wages that were unpaid at the federally mandated minimum wage rate;




       Grover v. Clean Ci(v, LTD. D/B/A Peaches o.fAtlanta, and Cornelius L. Stephens
                             Complaint and Demand for Jury Trial
                                             11
 Case 1:18-cv-05512-TWT Document 1 Filed 12/04/18 Page 12 of 13




b. All tips and wages that were misappropriated and labeled as fees, penalties
or otherwise;

c. Liquidated damages, allowable under the FLSA, in an amount equal to all
unpaid wages and misappropriated funds;

d. Reasonable attorney's fees, costs and expenses of this action as is provided
under the FLSA.

3. Any such other reI ief as is appropriate that Plaintiff is entitled to as a matter
of Jawor in equity.


       This 4th day of December, 2018.




                                  }s~~um~
                                   S/J~C.~s~
                                   Georgia Bar No. 920592
                                   The Rhodes Law Practice, LLC.
                                   2302 Parklake Dr. NE, Ste, 574
                                   Atlanta, Georgia 30345
                                   Phone: 678-395-6570
                                   Mobile: 404-668-2346
                                   Facsimile: 678-868-1220
                                   Email: melodee@rhodeslawpractice.com
                                   Attorney for Plaintiff




Grover v. Clean City. LTD. D/B/A Peaches ofAtlanta. and Cornelius L. Stephens
                     Complaint and Demand for Jury Trial
                                     12
       Case 1:18-cv-05512-TWT Document 1 Filed 12/04/18 Page 13 of 13




                      CERTIFICATE OF COMPLIANCE
      Pursuant to Local Rule 7.1(0), the undersigned counsel for Plaintiff certifies

that this document has been prepared in Times New Roman, 14-point font, which is

one of the fonts and point selections approved by the Court in Local Rule 5.1(S).


                                         il'o::;:~/ :if(
                                        ~Me:~~~c.~j
                                         Melodee C. Rhodes, Esq.




      Grover v. Clean City, LTD. D/B/A Peaches ofAtlanta, and Cornelius L. Stephens
                            Complaint and Demand for Jury Trial
                                            13
